Citation Nr: 1546090	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  10-40 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a respiratory disorder, to include as due to claimed asbestos exposure.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to claimed asbestos exposure.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009 and May 2010 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) 

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for her currently-diagnosed orthopedic disabilities of her spine, hips, and knees, which she posits resulted from her in-service physical training, including a fall she sustained on an obstacle course.  Although the Veteran was afforded a VA examination to address the etiology of her claimed orthopedic disabilities in May 2009, no knee disabilities were diagnosed at this time, and while lumbar spine and bilateral hip disabilities were diagnosed during the examination, no medical opinion regarding the etiology of the bilateral hip and lower back disabilities was rendered.  

Since the time of this 2009 examination, the Veteran has been diagnosed with bilateral knee degenerative joint disease, as reflected in an October 2013 VA treatment record, and during her 2015 Board hearing, she reported that she had recently been diagnosed with a thoracic spine disability.  Given these diagnoses of lumbar spine, bilateral hip, and bilateral knee disabilities rendered during the appeal period; her service treatment records documenting her treatment for lower back and bilateral knee pain; her report of continuity of hip pain since service; her reports of sustaining orthopedic injuries during physical training performed during service; and her assertion that her current disabilities relate to the cumulative wear and tear from her physical training while on active duty; a medical opinion considering this relevant evidence must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's service connection claim for a psychiatric disorder, to include PTSD, the Veteran is currently diagnosed with a depressive disorder, as reflected in her VA treatment records and her May 2009 VA psychiatric examination report.  However, the related VA medical opinion regarding the etiology of the Veteran's depressive disorder is insufficient, as it summarily states that the Veteran's current psychiatric disorder is unrelated to any event or experience during service, without providing any supporting rationale, and fails to state whether the disorder could have initially manifested during service.  As the Veteran's service treatment records include psychiatric treatment, the possibility of the onset of the Veteran's current psychiatric disorder during service is particularly relevant, and a new opinion is required.  

With regard to the Veteran's claim seeking service connection for a respiratory disorder, no respiratory diagnosis was rendered during the Veteran's VA respiratory examination; accordingly, no medical opinion regarding the etiology of a respiratory disorder was rendered.  However, the Veteran's VA treatment records reflect diagnoses and ongoing prescription treatment for bronchial asthma during the pendency of this appeal.  Further, during her recent Board hearing, the Veteran testified that she was exposed to asbestos when the hospital to which she was assigned during service was renovated.  Accordingly, research to corroborate her report of in-service asbestos exposure must be undertaken.  Subsequently an opinion regarding the etiology of her diagnosed bronchial asthma must be rendered.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to the Veteran's claim seeking service connection for a gastrointestinal disorder, during her June 2015 Board hearing, the Veteran testified that she had her gallbladder removed shortly after service and posited that her in-service abdominal pain and other gastrointestinal symptoms were manifestations of a then-undiagnosed gall bladder disorder.  As the medical opinion rendered during the Veteran's May 2009 VA gastrointestinal examination did not address this theory of service connection, a new medical opinion is required.  

The Veteran's recent, outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment record from February 2014 to the present.

2.  Request that the Veteran submit a completed release form identifying the dates and treatment providers who performed her reported post-serve gall bladder removal, and then request the identified records.

2.  Submit a research request to the appropriate repository of federal records documenting service-related asbestos exposure, and request confirmation that the Veteran was exposed to asbestos while assigned to the Naval Hospital Orlando during her service from September 1977 to October 1979.  

3.  After the development regarding asbestos exposure is complete, obtain a VA medical opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed bronchial asthma is related to her military service, including any confirmed in-service asbestos exposure (if such exposure has been confirmed).  The electronic claims file must be reviewed, and a complete rationale must be provided for the requested opinion.  Schedule the Veteran for an examination if deemed necessary by the examiner in order to respond to the question posed.

3.  Obtain a medical opinion to determine the potential relationship between the Veteran's currently-diagnosed degenerative joint disease of her lumbar spine, bilateral hip, and bilateral knees and service, as well as any thoracic spine disability reflected in recent treatment records (the Veteran asserts she was recently diagnosed with a thoracic spine disability).  

After reviewing the Veteran's electronic claims file, the VA medical professional is to state whether it is at least likely as not (50 percent or more greater) that these current spinal, hip, and knee disabilities are related to service.  

When rendering this opinion, the VA medical professional is to consider and comment on the clinical significance of the following evidence:

* The Veteran's service treatment records documenting her treatment for bilateral knee pain and lower back pain, as noted in November 1977 and September 1979, respectively; 
* The Veteran reports continuity of hip pain since service; 
* The Veteran reports sustaining orthopedic injuries during physical training performed during service; and 
* The Veteran asserts that her current disabilities relate to the cumulative wear and tear from her physical training while on active duty.

An examination should be scheduled if deemed necessary by the medical professional in order to respond to the questions posed.  A complete rationale must be provided for the requested opinions.

4.  Obtain a medical opinion regarding the potential relationship between the Veteran's currently-diagnosed psychiatric disorder (depression) and service.  After reviewing the Veteran's electronic claims file, the reviewing medical professional is to state whether it is at least as likely as not (50 percent or more probability) that the Veteran's currently diagnosed Axis I psychiatric disorder, a depressive disorder, either had its initial onset during service or is otherwise related to service.  

The reviewing medical professional is to consider and comment on the clinical significance of the Veteran's psychiatric symptoms documented in her service treatment records.  A complete rationale must be provided for the requested opinion.  An examination should be scheduled if the medical professional deems it necessary in order to respond to the questions posed.

5.  Obtain a medical opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's in-service gastrointestinal complaints, including her frequent treatment for abdominal pain, were manifestations of a gall bladder disorder that was diagnosed and treated after service.   The VA medical professional rendering this opinion must review the Veteran's electronic claims file prior to rendering the opinion and must provide a complete rationale for the requested opinion.   Schedule an examination of the Veteran only if deemed necessary by the medical professional in order to respond to the question posed.

6.  Then, readjudicate the Veteran's claims seeking service connection for upper and lower spinal disabilities, bilateral hip disabilities, bilateral knee disabilities, a psychiatric disorder, a respiratory disorder, and a gastrointestinal disorder.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



